Citation Nr: 0942764	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-33 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 50 percent disabling for 
a service connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to 
October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Jurisdiction is with the RO in 
Portland, Oregon.  


FINDING OF FACT

The Veteran's service connected anxiety disorder does not 
result in occupational and social impairment in most areas 
due to suicidal ideation, obsessional rituals, illogical, 
obscure, or irrelevant speech, near continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect in personal appearance or hygiene, difficulty 
adapting to stressful circumstances, an inability to 
establish and maintain effective relationships, or similar 
symptoms; and does not render him unable to secure and follow 
a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent 
for service connected anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.1, 
4.2, 4.7, 4.10, 4.16, 4.126, 4.130, Diagnostic Code 9413 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased rating claim, the Board 
has considered whether different ratings are warranted for 
different periods of time based on the facts found, a 
practice referred to as staging the ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  

Service connection for an anxiety disorder was established in 
a November 2002 rating decision in which the RO assigned a 
disability rating of 30 percent.  Following receipt of the 
Veteran's July 2004 claim for an increased rating, the RO 
issued the October 2004 decision in which the RO granted a 50 
percent rating, effective in July 2004.  

"The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Id. at 
509.  

Disability ratings for anxiety disorders are assigned 
according to the criteria specified in the General Rating 
Formula for Mental Disorders, found at 38 C.F.R. § 4.130.  
The Veteran has also been diagnosed with post traumatic 
stress disorder (PTSD) although service connection has not 
been established for that condition.  Some clinicians and an 
examiner have attributed his symptoms to PTSD and stated that 
the anxiety disorder was an incorrect diagnosis.  

The Board wished to inform the Veteran that it has considered 
his symptoms to be associated with his service connected 
disability.  To do otherwise would not be favorable to the 
Veteran because essentially his symptoms would then not 
pertinent to his service connected disability.  In so doing 
the Board simply does not find the examiner's statement to be 
particularly probative of a finding that the Veteran's 
symptoms are not associated with the disability for which 
service connection has been established.  

In this regard, it is important to understand that the same 
criteria is used to determine the appropriate rating for 
disability due to PTSD as it is to determine the appropriate 
rating for an anxiety disorder.  In other words, there is no 
advantage a far as the percentage of disability compensation 
for the Veteran's disability to be considered as "PTSD" 
rather than an "anxiety disorder".  The Board will address 
all problems associated with the disability.   

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in the criteria for rating mental 
disabilities are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities that addresses service-connected 
psychiatric disabilities is based upon the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (also known as "the 
DSM- IV").  38 C.F.R. § 4.130 (2009).  The DSM-IV contains a 
Global Assessment of Functioning (GAF) scale, with scores 
ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health - 
illness.  Higher scores correspond to better functioning of 
the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2009).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

There are numerous references in the record to the Veteran's 
employment.  In October 2006, the Veteran filed a VA FORM 21-
8940 "VETERAN'S APPLICATION FOR INCREASED COMPENSATION BASED 
ON UNEMPLOYABILITY."  He contended that he was unemployable 
due to PTSD.  Although service connection has not been 
established for PTSD, the Board assumes that the Veteran's 
symptoms of his service connected anxiety disorder, which 
some clinicians have attributed to PTSD, is the basis for his 
claims.  As explained above, this assumption is wholly 
favorable to the Veteran.  

In a September 2008 rating decision, the RO informed the 
Veteran that his situation did not meet the criteria for a 
total rating based on individual unemployability.  This 
decision included reference and citation to the applicable 
regulation.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims addressed how contentions 
involving a TDIU (total rating based on individual 
unemployability) fit into the scheme of a claim for service 
connection or a claim for an increased rating.  Importantly, 
the Court held as follows:  

[W]e hold that a request for TDIU, 
whether expressly raised by a veteran or 
reasonably raised by the record, is not a 
separate claim for benefits, but rather 
involves an attempt to obtain an 
appropriate rating for a disability or 
disabilities, either as part of the 
initial adjudication of a claim, or, if a 
disability upon which entitlement to TIDU 
is based has been found to be service 
connected, as part of a claim for 
increased compensation.

Id. at 453-54.  

As the RO has already adjudicated the matter of whether a 
total rating based on individual unemployability is 
warranted, provided the Veteran with notice as to the 
evidence to substantiate a total rating based on individual 
unemployability, and informed the Veteran of the applicable 
regulation for a total rating based on individual 
unemployability, the Board finds no prejudice to the Veteran 
in determining whether a total rating based on individual 
unemployability is warranted.

A total rating based on individual unemployability may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  
Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service 
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

In order to be granted a total rating based on individual 
unemployability, the Veteran's service connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran underwent two VA mental disorders examinations 
over the course this claim and appeal; one in September 2004 
and one in May 2008.  There are also several VA treatment 
notes that provide information regarding relevant symptoms 
and findings.  In order to avoid repetition in applying the 
regulations to the facts, the Board has summarized the 
relevant evidence of record in a chronological fashion and 
then discussed those facts as they impact on the appropriate 
rating for the Veteran's disability on appeal.  

The evidence shows that the Veteran's psychiatric disability 
most closely approximates the criteria for a 50 percent 
rating, does not meet the criteria for a 70 percent rating, 
does not render him unable to secure and follow a 
substantially gainful occupation, and does not warrant a 
disability rating, on any basis, higher than that already 
assigned by the RO for any period of time from one year prior 
to the filing of his claim to the present.  

April 2004 notes include a report that the Veteran had a 
sporadic work history with 20 to 30 jobs over his lifetime.  
Notes from this month also include the Veteran's report that 
he had been arrested and charged with probation or parole 
violation once and assault twice.  He reported that he had 
spent three months incarcerated during his life.  He also 
reported that he had once been involved in a violent arrest 
but charges were dropped.  These reports do not show that the 
Veteran had any arrests or any incidents of violence or 
impulsive behavior during the time period from one year prior 
to when he filed his current claim until the present.  

Notes from April 2004 also document that the Veteran had good 
relationships with his sister, his half sister, and his 
mother, that he was divorced but that he maintained good 
contact with his children.  He stated that he could make 
friends okay but that most of his acquaintances were drug 
users whom he avoids.  

Notes from this month also show that the Veteran sought 
admission at a VA facility for substance abuse treatment, 
medical issues, lack of income, and lack of housing.  He was 
recommended for admission.  Mental status notes at this time 
show that the Veteran was oriented times four, neatly 
groomed, had disorganized goals, anxious mood, but no 
suicidal or homicidal ideation, and no delusions or 
hallucinations.  He reported that he had problems with his 
memory.  His insight was poor into his lifestyle.  

June 2004 notes document the Veteran's report that he has 
been arrested many times, the last incident about a year 
earlier, and had several instances of domestic violence.  He 
reported that he had spent about 200 days in jail, apparently 
over his lifetime.  He reported that he has had no contact 
with his children.  He also reported his plans to marry a 
woman who he had been with for eight years.  The Veteran 
reported he had no other friends and that he planned to live 
with his future wife in a house that she was buying, that he 
likes to go fishing and bowling.  

The Board notes at this point that the Veteran does not 
appear to be a reliable historian as he reported in April 
2004 that he had good contact with his children and then 
reported in June 2004 that he had no contact with his 
children.  Similarly, in April 2004 he reported that he had 
spent 90 days in jail and in June 2004 he reported that 
number as 200.  This is important it tends to show that the 
Veteran's self reporting of his life circumstances and 
symptoms are of questionable accuracy, providing evidence 
against this claims to the Board.  

June 2004 notes document that the Veteran appeared 
appropriately groomed.  He was agitated, had pressured 
speech, intact language, no illusions or hallucinations, and 
had an anxious and depressed mood with congruent affect.  His 
thought process was disorganized with flight of ideas but he 
had no unusual thought content.  He had no suicidal or 
violent ideation, his insight was limited, judgment impulsive 
and impaired, and he had impaired memory.  His fund of 
knowledge was below average.  

These notes also state that the Veteran had trouble 
completing projects and was not organized.  He was reported 
as talking too much and had been kicked out of group therapy 
twice for overparticipation.  This clinician assigned a GAF 
score of 55.  

There are several pages of notes from a social worker/case 
manager from May and July 2004.  These notes show that the 
plan was for involvement of vocational rehabilitation service 
and for substance abuse treatment.  The Veteran had a job in 
a weight room for a short period.  He quit this job stating 
that he was too "hyper" to work there.  He also informed 
the case manager that he was getting married as soon as he 
completed his treatment and he inquired about training 
benefits under Chapter 31.  This evidence tends to show that 
the Veteran is not unemployable due to his service connected 
anxiety disorder in the sense that he is terminated from 
positions; in this instance he simply chose to quit the job, 
which the Board finds provides evidence against this claim.  

During the September 2004 examination the Veteran reported 
that he had been hospitalized in August 2004 for 
methamphetamine dependence.  He reported that he suffered 
from nightmares, did not sleep well, had difficulty showing 
emotional closeness towards others, had only one friend, 
blocked out memories of his military service, preferred to be 
by himself than with others, felt guarded most of the time, 
and had exaggerated startle response.  

The Veteran also reported that he has two children from two 
different relationships, was one divorced and currently 
having problems in a second marriage.  He reported arrests 
for drinking under the influence in 1993 and domestic 
violence in 1995, and that he had last worked in 2003.  

Mental status examination revealed a causally dressed 
individual, cooperative during the interview who reported 
that is mood is "lost."  His affect was anxious, speech 
rapid yet he was able to express himself more effectively 
than he had been in the examination two years earlier (by the 
same examiner).  Thought process was goal directed with no 
loosening of association or flight of ideation.  The Veteran 
reported intrusive thoughts about his military experiences, 
denied hallucinations, and was not delusional.  He reported 
that he does not want to commit suicide but has had passive 
thought of suicide in the past.  Insight and judgment were 
fair.  He was oriented to person, place, time, and situation.  
Memory was within normal limits.  He was able to spell 
'world' backwards and was able to perform serial sevens with 
one error.  

The examiner diagnosed post traumatic stress disorder, 
chronic; and methamphetamine dependence, in early remission.  
He assigned a GAF score of 51 and remarked that this was 
consistent with moderate symptoms.  

December 2005 VA notes document that the Veteran endorsed 
symptoms of suicidal thoughts without intent or plan, 
excessive sleep, poor concentration, irritability, 
hopelessness, racing thoughts, feeling that others were out 
to harm him and talking about him, and experiencing 
nightmares.  The Veteran reported that he had no contact with 
his children or his parents or siblings.  

The clinician stated that there was an almost psychotic 
flavor to his statements.  He reported last using 
methamphetamine eight days earlier.  Mental status 
examination revealed a slender well groomed individual with 
considerable difficulty expressing thoughts.  The clinician, 
a nurse, stated that the Veteran was not able to maintain 
employment or relationships and that he had problems with 
substance abuse for 20 years.  

The Board assigns little probative weight to the nurse's 
comment.  Clearly she was incorrect as to his ability to 
maintain relationships because the record shows that he has 
maintained relationships, as cited above.  This drastically 
reduces her statement regarding his employment; i.e. she was 
incorrect as to his relationships, so it follows that she is 
likely incorrect about his employment.  This is particularly 
true given that the other evidence of record shows a very 
different disability picture than the one painted by this 
nurse.  

Evidence that the Veteran can maintain effective 
relationships is additionally demonstrated by the letter 
received in November 2005 from a woman who identifies herself 
as his spouse.  In that letter, she referred to the Veteran's 
joint pain and stated that there is no doubt that he would 
not be able to keep and maintain a good working and reliable 
job and be dependable for his employer.  Specifically, she 
stated as follows:  "There are days when [the Veteran] can 
barely walk and function without my help.  Which there is no 
doubt that he would be able to keep and maintain a good 
working and reliable job and be dependable for his 
employer."  

In a letter received from the Veteran in November 2005 he 
argues that his unemployment should be considered a stressor 
and thus be probative of a higher rating for his anxiety 
disorder.  

As stated above, this letter from his spouse is some evidence 
that the Veteran was able to maintain an effective 
relationship with her, as she did write the letter for him 
and from the tone of the letter was quite clearly in an 
effective relationship with him.  

Additionally, the Veteran's spouse's description of the 
Veteran's physical condition and her explanation of why, from 
her observations, his joint pain would prevent his keeping 
and maintaining a good working and reliable job, is evidence 
that the Veteran's employment difficulties, to the extent 
that those difficulties arise from any disability, arise from 
a nonservice connected disability (he is not service 
connected for a musculoskeletal disability).  This is 
evidence against his claim.  

Outpatient notes from April 2006 show that the Veteran had a 
mildly dysphoric mood and anxious affect, and no 
hallucinations or delusions.  His speech was logical and goal 
directed and he answered spontaneously.  He was described as 
anxious and fidgety and as an unreliable historian.  His 
cognition was intact, he was alert and oriented times four, 
and his insight was poor and judgment was mildly impaired.  
The Veteran reported a history of methamphetamine abuse and 
stated that he had not used methamphetamine for nearly two 
months.  But the clinician notes "[t]his was later 
discovered to be untrue as he tested positive for 
amphetamines on the day of the appointment.

Such a fact clearly provides evidence against this claim, 
undermining his statements to the VA.  

The discrepancy in this report of amphetamine use and drug 
test results is evidence that the Veteran's descriptions of 
his life situation or history are likely not accurate.  
Likewise, his report of no contact with his children or 
parents is inconsistent with his April 2004 report of good 
contact with his children and a good relationship with his 
mother and sisters.  Again, this shows that the Veteran's 
reports are of questionable credibility.  

Outpatient notes form January 2008 show that the Veteran was 
not suicidal, not psychotic, no current domestic violence, 
not assaultive, and had increased sleep due to depression

During the May 2008 examination the Veteran reported that he 
has been struggling with depression and anxiety since 
service.  He reported that his sleep was poor, he has 
recurring dreams and nightmares, is hypervigilant, has a 
strong startle reaction, avoids crowds and anything that 
reminds him of war, has a problem with his temper, is usually 
nervous, and has been arrested several times.  The Veteran 
again reported that he was married twice, the first ending in 
divorce and the second ending in separation after three 
weeks.  He also reported last working in 2003, that he has 
been homeless but currently lived with his girlfriend in an 
apartment.  

Mental status examination revealed a casually dressed 
individual who was cooperative during the interview.  Mood 
was very anxious, affect was restricted, and his speech was 
spontaneous with normal rate, volume, and tone.  Thought 
process was goal directed.  There was no loosening of 
association or flight of ideas.  He denied hallucinations and 
was not delusional.  The Veteran reported nightmares and 
intrusive thoughts, but was not suicidal.  His insight was 
slightly impaired and his judgment was fair.  He was oriented 
to time, place, person, and purpose.  Memory was intact.  
Attention was impaired.  He was diagnosed with PTSD and 
assigned a GAF score of 51.  

The examiner stated that the proper diagnosis for the Veteran 
was PTSD and commented that while the Veteran was service 
connected for an anxiety disorder his anxiety symptoms were 
due to PTSD.  Earlier in this decision, the Board explained 
the effect (or rather lack of effect) of these statements on 
this case.  

The examiner also stated that the Veteran's condition 
affected his social functioning as well as his ability to 
work.  The Board finds this to be a very accurate assessment 
because it is in agreement with the bulk of the evidence.  
This is evidence that the Veteran's condition affects his 
ability to work; it is telling that the examiner chose these 
words.  In light of the evidence, the Board reads this to 
mean that his disability does not render him unable to secure 
and follow a substantially gainful occupation.  It merely 
"affects" his ability to do so.  

This evidence, from April 2004 until through the last 
evidence from 2008,  shows that the Veteran does not have 
impairment with deficiencies in most areas due to the 
symptoms listed in the § 4.130 for a 70 percent rating or 
similar symptoms.  Clinicians and examiners have found that 
while he may have suicidal thoughts at times, he does not 
have suicidal ideation.  He reports numerous accounts of 
involvement with police and an arrest for domestic violence 
but these occurred prior to the period under appeal and do 
not form a basis for a higher rating during the appeal 
period.  

In some of the evidence the Veteran reports that he isolates, 
has no friends, does not see his children and cannot maintain 
a relationship.  Yet, in other places, during the same time 
frames, the Veteran reports a good relationship with family 
members, that he has good contact with his children, and, 
although his second marriage did not last, that he continued 
to have a relationship with his second wife and had 
maintained a relationship with her for eight years at some 
point.  This is evidence against a finding that he cannot 
establish and maintain effective relationships.  

There is no evidence of obsessional rituals of any kind.  
There are no findings of intermittently illogical, obscure, 
or irreleveant speech, or of near continuous panic or 
depression.  He has never been found to be spatially 
disoriented.  He has always been found to be casually 
dressed; there are no findings that he neglects personal 
hygiene.  

The Board has considered the treatment notes from December 
2005.  There is no evidence that this was other than a 
transitory state.  Moreover, even the "near psychotic 
flavor" of his statements, as commented on by the clinician, 
standing alone, does not place his disability picture as 
approximating the criteria for a 70 percent rating.  

The evidence of record shows that the Veteran has occupation 
and social impairment due to disturbance in mood and impaired 
judgment.  GAF scores assigned show that he has moderate 
symptoms, providing evidence against this claim.  Thus his 
service connected psychiatric disability closely approximates 
the criteria for a 50 percent rating, but no higher.  

That the Veteran reports not working since 2003 and that he 
attributes this to his psychiatric symptoms has been 
considered by the Board.  The Board has not neglected to 
consider the Veteran's assertion that he cannot secure and 
follow a substantially gainful occupation due to his 
psychiatric disorder.  Given the Veteran's demonstrated lack 
of credibility, however, as characterized above by both the 
Board and clinicians as being a poor historian, little 
probative value is assigned to his statement that he is 
unemployable due to his psychiatric disability.  Similarly, 
although the nurse stated in December 2005 that the Veteran 
was unable to work, she also incorrectly stated that he was 
unable to maintain relationships.  Her opinion is of little 
value because it is well demonstrated that the Veteran can 
maintain relationships.  Significantly, the Veteran's spouse 
described his lack of employment in terms of his joint pain - 
a condition for which he is not service connected, which 
tends to show that if he is unable to work it is due to 
nonservice connected disability.  

The Board finds that the preponderance of evidence is against 
a finding that the Veteran's service connected disability 
renders him unable to secure and follow a substantially 
gainful occupation.  

Finally, there is no basis for referring the Veteran's case 
for extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

In the instant case there are no symptoms of the Veteran's 
service connected psychiatric disability that are not covered 
by the General Formula for Mental Disorders.  Indeed, the 
criteria refer to symptoms such as those listed provided in 
longs lists.  There are no symptoms that the Veteran has 
alleged or that the record shows that do not fall into the 
symptoms listed or symptoms similar to those listed.  His 
level of disability is also covered by the rating criteria 
which span the range from 0 to 100 percent.  For these 
reasons the Board will not refer his case for extraschedular 
consideration.  

In short, the evidence simply does not present a disability 
picture of more than 50 percent disability due to the 
Veteran's service connected psychiatric condition for any 
period of time from one year prior to when VA received his 
claim until now or under any criteria for assigning a higher 
rating, and his symptoms and level of disability do not fall 
outside of the rating schedule.  Hence his appeal must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) notice 
should include that schedular or nonschedular ratings are 
determined by applying relevant Diagnostic Codes, found in 
title 38 of the Code of Federal Regulations, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  Cf. Dingess v. Nicholson, 19 Vet. App. 473, 488 
(2006).  This notice should provide examples of the types of 
evidence that the claimant can submit or request VA 
assistance in obtaining.  Id.  Notice should also address how 
VA assigns an effective date in the event that a claim is 
granted.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in August 2004, May 2008, and 
July 2008.  The August 2004 letter informed the Veteran of 
what evidence was required to substantiate the claims for a 
higher rating for his service connected anxiety disorder and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  In the May 2008 letter, the RO informed the 
Veteran of the requirements for a total rating based on 
individual unemployability, his and VA's respective duties in 
obtaining evidence, how VA assigns disability ratings and 
effective dates, and the evidence important in those 
assignments.  In the July 2008 letter, the RO provided the 
Veteran with the General Formula for Mental Disabilities, 
thus informing him of the applicable criteria.  In May 2008, 
the RO received from the Veteran a writing indicating that he 
had no more evidence or information to submit to substantiate 
his claim and requesting that VA decide his claim as soon as 
possible. 

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
However, following the last notice letter, the RO allowed for 
a sufficient time for the Veteran to participate meaningfully 
in the processing of his claim and readjudicated the claim by 
issuance of a supplemental statement of the case in September 
2008, thus curing the timing defect in the notice provided.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993.  The RO has obtained VA treatment 
records and provided the Veteran with two adequate 
examinations, one in 2004 and one in 2008.  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


